Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-26, drawn to radiation-emitting component.
Group II, claim(s) 27-32, drawn to method for producing radiation emitting component.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Applicant elects Invention I above, further election is required among the following patentably distinct species:
The species are as follows: 
⦁ Species IA: The embodiment of Figure 1 regarding radiation-emitting component having the side surface of the cover body is flat. (Claim 18)
⦁ Species IB: The embodiment of Figure 2 regarding radiation-emitting component having the side surface of the cover body is curved. (Claim 19)
⦁ Species IC: The embodiment of Figure 3 regarding radiation-emitting component having the side surface of the cover body, which is inclined to the top surface of the carrier, has a plurality of sections and the sections are flat and are tilted with respect to one another (Claim 21).
⦁ Species ID: The embodiment regarding radiation-emitting component having the side surface of the cover body, which is inclined to the top surface of the carrier, has a plurality of sections and the sections are curved and end regions of each section define a plane, wherein the planes are tilted with respect to one another (Claim 22).

Invention II above, further election is required among the following patentably distinct species:
The species are as follows: 
⦁ Species IIA: The embodiment of Figure 1 regarding method for producing a radiation-emitting component having the slope is generated by a sawing process. (Claim 29)
⦁ Species IB: The embodiment of Figure 2 regarding method for producing a radiation-emitting component having first reflector layer, which are curved, are produced by a laser. (Claim 30)
⦁ Species IC: The embodiment regarding method for producing a radiation-emitting component having a side surface of the cover body having a slope and the slope is generated by a casting process.. (Claim 31)
⦁ Species ID: The embodiment of Figure 3 regarding method for producing a radiation-emitting component having the side surface of the cover body, which is inclined to the top surface of the carrier, has a plurality of sections and the sections are flat and are tilted with respect to one another (Not currently Claimed).
⦁ Species IE: The embodiment regarding method for producing a radiation-emitting component having the side surface of the cover body, which is inclined to the top surface of the carrier, has a plurality of sections and the sections are curved and end regions of each section define a plane, wherein the planes are tilted with respect to one another (Not currently Claimed).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I and II lack unity of invention because even though the inventions of these groups require a side surface of the cover body is inclined to the top surface of the carrier is not a special technical feature as it does not make a contribution over the prior art in view of Suh et al. (US 2013/0026518 A1)  Fig. 9 having the cover body (21) which is inclined.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        
/JULIA SLUTSKER/Primary Examiner, Art Unit 2891